DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 9 claims and claims 1-9 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 third limitation recites “… a signal obtained by associating High and Low of a pulsed data signal that is input from an outside with a change in a pulse width of a pulsed reference clock signal that is input from an outside …”. The limitation associates a pulsed data 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US PGPub 2011/0298908 A1) in view of Nakamura (US PGPub 2009/0216080 A1).

Regarding claim 1, Murakami teaches an endoscope comprising: 
an imager configured to generate an imaging signal by receiving light and performing photoelectric conversion (Fig. 4, reference numeral 55. See [0038], 5-8); 
a transmission path configured to connect a controller configured to perform image processing on the imaging signal that is generated by the imager, and the imager with each other and transmit the imaging signal ([0049], L3-5; Fig. 4, reference numeral 69 is the 55 and connected to 55 by the transmission path 25); 
a superimposed signal generating circuit that is arranged on a side of a proximal end of the transmission path (Fig. 4, reference numeral 107 is the 8B10B encoder circuit that is arranged on the proximal end), the superimposed signal generating circuit being configured to generate, as a superimposed signal, a signal obtained by associating High and Low of a pulsed data signal that is input from an outside with a change in a pulse width of a pulsed reference clock signal that is input from an outside and output the superimposed signal to the transmission path (Fig. 4, reference numeral 107 is the 8B10B encoder circuit has an input 8bit out of the A/D converter 105, which is the high/low level data signal of the image data and which is sampled (clocked) by the pulsed clock signal ICLK to generate a superimposed signal 10bit); 
a parallel-serial converter circuit that is arranged on a side of a distal end of the transmission path (Fig. 4, reference numeral 111 is the P/S converter circuit), the parallel-serial converter circuit being configured to perform parallel-serial conversion on the imaging signal and output the converted imaging signal to the transmission path (Fig. 4, reference numeral 111 performs parallel to serial operation on the image signal 10bit and  sends the output SDT to the transmission path 25); 
a PLL circuit that is arranged on the side of the distal end of the transmission path (Fig. 4, reference numeral 109 is the PLL circuit), the PLL circuit being configured to generate a multiplied clock signal that is obtained by multiplying a frequency of the superimposed signal by at least 2 in synchronization with any one of a rise edge and a falling edge of the superimposed signal ([0050]; [0054]; It teaches that the PLL circuit 109 multiplies the internal clock frequency ICLK, which is the frequency of the superimposed signal generator 107, by 10), the multiplied clock signal being a signal for driving the parallel-serial converter circuit (Fig. 4, reference numeral TCLK is the multiplied clock signal which drives the P/S converter 111); 
a restoring circuit that is arranged on the side of the distal end of the transmission path (Fig. 4, reference numeral 121 which is arranged on the distal end), the restoring circuit being configured to restore, based on the superimposed signal and the multiplied clock signal, the reference clock signal and the data signal contained in the superimposed signal ([0056], L5-8. Also see [0059]-[0060]); and 
a timing generating circuit that is arranged on the side of the distal end of the transmission path (Fig. 4, reference numeral 103), the timing generating circuit being configured to generate, based on the reference clock signal and the data signal, a drive signal for driving the imager ([0051], L1-7; It teaches the register 103 generates the CTLD to drive the imager 55 from the reference clock generator 119 as well as the CPU data from the image processing circuitry).  
Although, Murakami teaches all the limitations of the claim and the functionality of a superimposed signal generating circuit in the form of an encoder, but, it does not explicitly teach the presence of a superimposed signal generating circuit as well as the specific placement of some elements of the endoscope system, e.g. a parallel-serial converter circuit that is arranged on a side of a distal end of the transmission path, a PLL circuit that is arranged on the side of the distal end of the transmission path, and a timing generating circuit that is arranged on the side of the distal end of the transmission path.
However, Nakamura teaches an endoscope system in the same field of endeavor (Abstract), where it specifically teaches a superimposed signal generating circuit that is arranged on a side of a proximal end of the transmission path (Nakamura; Fig. 5, reference 74), as well as a parallel-serial converter circuit that is arranged on a side of a distal end of the transmission path (Nakamura; Fig. 5, reference numeral 87), a PLL circuit that is arranged on the side of the distal end of the transmission path (Nakamura; Fig. 5, reference numeral 86), and a timing generating circuit that is arranged on the side of the distal end of the transmission path (Nakamura; Fig. 5, reference numeral 83). Additionally, Nakamura also teaches a restoring circuit that is arranged on the side of the distal end of the transmission path (Nakamura; Fig. 5, combination of reference numerals 80, 81, 82. See [0055] and [0065], L1-4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Murakami’s invention of endoscope system to include Nakamura's usage of a superimposed signal generating circuit and specific placement of different circuit elements, because the superimposing circuit transmits only the reference clock signal as the external clock signal to the electronic device when no electronic data is generated from the data generating circuit (Nakamura; [0012]) as well as no timing skew occurs between the transmitted clock signal and data, and the data can be transmitted stably at high-speed and by transmitting the clock signal and the data on a single signal line, this electronic communication system also reduces the number of signal lines (Nakamura; [0016]).

Regarding claim 2, Murakami and Nakamura teach the endoscope according to claim 1, wherein the superimposed signal generating circuit is configured to generate, as the superimposed signal, a signal obtained by converting High and Low of the data signal to a length of the pulse width of the reference clock signal (Nakamura; Fig. 8; [0072]-[0073]; It CTLD′ is same as the length of the pulse width of the ECLK).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Murakami’s invention of endoscope system to include Nakamura's usage of converting High and Low of the data signal to a length of the pulse width of the reference clock signal, because this allows double data rate transfer which doubles the data transmission rate (Nakamura; [0073]).

Regarding claim 3, Murakami and Nakamura teach the endoscope according to claim 1, wherein the superimposed signal generating circuit is configured to generate, as the superimposed signal, a signal obtained by associating High and Low of the data signal with transition of a length of the pulse width of the reference clock signal (Nakamura; Fig. 8; [0072]-[0073]; It teaches that the high and low of the data CTLD′ transition with the transition of the length of the pulse width of the ECLK).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Murakami’s invention of endoscope system to include Nakamura's usage of associating High and Low of the data signal with transition of a length of the pulse width of the reference clock signal, because this allows double data rate transfer which doubles the data transmission rate (Nakamura; [0073]).

Regarding claim 4, Murakami and Nakamura teach the endoscope according to claim 1, wherein the restoring circuit includes 
a clock restoring circuit configured to generate the reference clock signal having a constant pulse width, based on the superimposed signal and the multiplied clock signal (Murakami; Fig. 4, reference numeral 121 generates the restored clock signal RCLK); and 
a data restoring circuit configured to restore, based on the superimposed signal and the multiplied clock signal, a length of a pulse width of the superimposed signal into High or Low of the data signal (Murakami; Fig. 4, reference numeral 121 generates the restored data signal RSDT).  
Although, Murakami teaches restoration of the clock signal and the data signal by the restoring circuit 121, but it does not explicitly teach the clock signal to be constant pulse width and a length of a pulse width of the superimposed signal into High or Low of the data signal.
However, Nakamura teaches an endoscope system in the same field of endeavor (Abstract), where it teaches the clock signal to be constant pulse width (Nakamura; Fig. 8 shows the clock signal BCLK having a constant pulse width) and a length of a pulse width of the superimposed signal into High or Low of the data signal (Nakamura; Fig. 8 shows that the high and low of the data CTLD′ is same as the length of the pulse width of the ECLK).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Murakami’s invention of endoscope system to include Nakamura's usage of converting High and Low of the data signal to a length of the pulse width of the reference clock signal, because this allows double data rate transfer which doubles the data transmission rate (Nakamura; [0073]).

Regarding claim 5, Murakami and Nakamura teach the endoscope according to claim 1, wherein the imager includes 
a first chip on which at least a pixel section configured to generate the imaging signal is formed (Murakami; Fig. 4, reference numeral 55 is the imaging device which is shown in Fig. 5 as an imaging pixel chip by itself within imaging chip 51); and 
a second chip on which at least the parallel-serial converter circuit, the PLL circuit, and the restoring circuit are formed (Murakami; Fig. 4, reference numerals 111, 109 circuits are formed in a different chip than the imaging pixel chip 55), and 
the first chip is superimposed on the second chip (Murakami; Fig. 4 shows the imaging pixel chip 55 is superimposed on the imaging chip 51, which includes 111, 109). 
Although, Murakami shows the second chip containing 111 (P/S converter), 109 (PLL) which is superimposed on the imaging chip 51 containing the imaging pixel chip 55, but it shows the restoring circuit 121 to be implemented in the processor chip 69.
However, Nakamura teaches an endoscope system in the same field of endeavor (Abstract), where it shows in Fig. 5, a first chip 44 denoting the solid state imaging device and a second chip 45 denoted by the dotted line which includes a P/S converter (Fig. 5, reference numeral 87), a PLL circuit (Fig. 5, reference numeral 86) and the restoring circuitry (Fig. 5, reference numerals 80, 81, 82), wherein the first chip 44 is superimposed on the second chip 45 within the imaging chip 42.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Murakami’s invention of endoscope system to include Nakamura's specific placement of different circuit elements into different chips, because the circuits of second chip 45 is more closer to the connecting signal wires 49 than the first chip 44 containing the imaging pixels, thereby reducing the propagation delay of the signal as shown by the relative placement of the chips in Fig. 3 (Nakamura; Fig. 3).

Regarding claim 6, Murakami and Nakamura teach the endoscope according to claim 1, wherein the imager is arranged in parallel with an opening face of a distal end part of an insertion portion to be inserted into a subject (Murakami; Fig. 2 shows the opening face 45, whose axis is parallel to the axis of imaging chip 55. Nakamura also shown in Fig. 3 an opening 30 whose optical axis is parallel to the axis of the imaging chip 44).  

Regarding claim 9, Murakami teaches an endoscope system (Fig. 4, reference numeral 200) comprising: 
an endoscope including an imager configured to generate an imaging signal by receiving light and performing photoelectric conversion (Fig. 4, reference numeral 55. See [0038], 5-8); 
a controller configured to perform image processing on the imaging signal that is generated by the imager (Fig. 4, reference numeral 69, which contains the image processing circuitry 129); 
a transmission path configured to connect the imager and the controller with each other and transmit the imaging signal (Fig. 4, reference numeral 25, which connects the imaging chip 51 with the processor/controller 69/129); 
a data signal generating circuit configured to generate a pulsed data signal and output the pulsed data signal (Fig. 4, reference numeral 111 generates the pulsed data signal 113a to output to the processor/controller); 
a reference clock signal generating circuit configured to generate a pulsed reference clock signal and output the pulsed reference clock signal (Fig. 4, reference numeral 119); 
a superimposed signal generating circuit that is arranged on a side of a proximal end of the transmission path (Fig. 4, reference numeral 107 is the 8B10B encoder circuit that is arranged on the proximal end), the superimposed signal generating circuit being configured to generate, as a superimposed signal, a signal obtained by associating High and Low of the data signal with a change in a pulse width of the reference clock signal and output the superimposed signal to the transmission path (Fig. 4, reference numeral 107 is the 8B10B encoder circuit has an input 8bit out of the A/D converter 105, which is the high/low level data signal of the image data and which is sampled (clocked) by the pulsed clock signal ICLK to generate a superimposed signal 10bit); 
a parallel-serial converter circuit that is arranged on a side of a distal end of the transmission path (Fig. 4, reference numeral 111 is the P/S converter circuit), the parallel-serial converter circuit being configured to perform parallel-serial conversion on the imaging signal and then output the converted imaging signal to the transmission path (Fig. 4, reference numeral 111 performs parallel to serial operation on the image signal 10bit and  sends the output SDT to the transmission path 25); 
a PLL circuit that is arranged on the side of the distal end of the transmission path (Fig. 4, reference numeral 109 is the PLL circuit), the PLL circuit being configured to generate a multiplied clock signal that is obtained by multiplying a frequency of the superimposed signal by at least 2 in synchronization with any one of a rise edge and a falling edge of the superimposed signal ([0050]; [0054]; It teaches that the PLL circuit 109 multiplies the internal clock frequency ICLK, which is the frequency of the superimposed signal generator 107, by 10), the multiplied clock signal being a signal for driving the parallel-serial converter circuit (Fig. 4, reference numeral TCLK is the multiplied clock signal which drives the P/S converter 111); 
a restoring circuit that is arranged on the side of the distal end of the transmission path (Fig. 4, reference numeral 121 which is arranged on the distal end), the restoring circuit being configured to restore, based on the superimposed signal and the multiplied clock signal, the reference clock signal and the data signal contained in the superimposed signal ([0056], L5-8. Also see [0059]-[0060]); and 
a timing generating circuit that is arranged on the side of the distal end of the transmission path (Fig. 4, reference numeral 103), the timing generating circuit being configured to generate, based on the reference clock signal and the data signal, a drive signal for driving the imager ([0051], L1-7; It teaches the register 103 generates the CTLD to drive the imager 55 from the reference clock generator 119 as well as the CPU data from the image processing circuitry).
Although, Murakami teaches all the limitations of the claim and the functionality of a superimposed signal generating circuit in the form of an encoder, but, it does not explicitly teach the presence of a superimposed signal generating circuit as well as the specific placement of some elements of the endoscope system, e.g. a parallel-serial converter circuit that is arranged on a side of a distal end of the transmission path, a PLL circuit that is arranged on the side of the distal end of the transmission path, and a timing generating circuit that is arranged on the side of the distal end of the transmission path.
However, Nakamura teaches an endoscope system in the same field of endeavor (Abstract), where it specifically teaches a superimposed signal generating circuit that is arranged on a side of a proximal end of the transmission path (Nakamura; Fig. 5, reference numeral 74), as well as a parallel-serial converter circuit that is arranged on a side of a distal end of the transmission path (Nakamura; Fig. 5, reference numeral 87), a PLL circuit that is (Nakamura; Fig. 5, reference numeral 86), and a timing generating circuit that is arranged on the side of the distal end of the transmission path (Nakamura; Fig. 5, reference numeral 83). Additionally, Nakamura also teaches a restoring circuit that is arranged on the side of the distal end of the transmission path (Nakamura; Fig. 5, combination of reference numerals 80, 81, 82. See [0055] and [0065], L1-4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Murakami’s invention of endoscope system to include Nakamura's usage of a superimposed signal generating circuit and specific placement of different circuit elements, because the superimposing circuit transmits only the reference clock signal as the external clock signal to the electronic device when no electronic data is generated from the data generating circuit (Nakamura; [0012]) as well as no timing skew occurs between the transmitted clock signal and data, and the data can be transmitted stably at high-speed and by transmitting the clock signal and the data on a single signal line, this electronic communication system also reduces the number of signal lines (Nakamura; [0016]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US PGPub 2011/0298908 A1) in view of Nakamura (US PGPub 2009/0216080 A1) and further in view of Kato (US PGPub 2011/0292194 A1).

Regarding claim 7, Murakami and Nakamura teach the endoscope according to claim 1, further comprising; 
an insertion portion to be inserted into a subject (Murakami; Fig. 1, reference numeral 23); and 
a connector that is detachably connected to the controller (Murakami; [0034], L5-7; Fig. 1, reference numerals 27A-B), 
wherein the insertion portion includes the imager, the parallel-serial converter circuit, the PLL circuit, and the restoring circuit (Nakamura; It shows in Fig. 5, the imager 44, the P/S converter 87, the PLL circuit 86 and the restoring circuit 80, 81, 82 all in the insertion portion of the endoscope system), and 
the connector includes the superimposed signal generating circuit (Nakamura; Fig. 5 shows the superimposed signal generator 74 in the processing section 11).
Although, Nakamura shows that the superimposed signal generator 74 is placed in the processing section 11, instead of the connector section, however, Kato teaches an endoscope system in the same field of endeavor (Abstract), where it teaches a superimposing circuitry placed in the connector section (Kato; Fig. 2, reference numeral 40 is the connector portion which houses the superimposing circuitry concerning the image data S1 and the clock sync signal SYNC_S1 to generate the superimposed image data signal S2 and clock sync signal SYNC_S2).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Murakami and Nakamura’s invention of endoscope system to include Kato’s placement of the superimposing circuitry in the connector section, because with this arrangement a base clock does not pass through the removable attachment  portion, and because it is no longer affected by signal degradation  generated in the  (Kato; [0060], L14-20).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 specifically recites restoring the constant pulse width reference clock signal by setting the rise edge of the superimposed signal and using the rise position of the superimposed signal as reference for resetting at an edge of a multiplied CLK, which is the edge counted by a given number. Murakami teaches a clock multiplier and restoring of the data signal from the P/S converted signal and Nakamura teaches the superimposed signal generation with respect to the clock high/low edges, but none of them teaches the specific limitation in claim 8. Kato also teaches frequency multiplier in Fig. 7, but fails to teach the specific limitation in claim 8. As a result, claim 8 is objected to as being dependent upon a rejected base claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “IMAGE PICKUP SYSTEM AND ENDOSCOPE SYSTEM” – Nakamura, US PGPub 2009/0213212 A1.
2. “ENDOSCOPE SYSTEM” – Komine et al., US PGPub 2013/0271586 A1.

4. “ELECTRONIC ENDOSCOPE APPARATUS” – Tanaka et al., US PGPub 2012/0320176 A1.
5. “ENDOSCOPIC IMAGE PROCESSING APPARATUS AND ENDOSCOPE SYSTEM” – Fujimoto et al., US PGPub 2012/0178992 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485